Citation Nr: 0032521	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral heel spurs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 RO 
decision which denied service connection for bilateral heel 
spurs.  A personal hearing before a traveling member of the 
Board (i.e., Travel Board hearing) was conducted in December 
1999.  


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 C.F.R. §§ 3.103, 3.159 (2000).  Governing law provides 
that the VA Secretary shall assist a claimant in developing 
all facts pertinent to his claim, and shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

A review of his service medical records reflects that the 
veteran's feet were clinically normal on retirement 
examination in November 1982.  Private medical records dated 
September 1997 to February 1998 reveal that the veteran 
complained of left heel pain and tenderness.  X-ray studies 
showed bilateral heel spurs.  In his June 1998 claim for 
service connection, the veteran noted that although he did 
not have heel symptoms upon retirement from service, his 
military specialty required constant walking, standing, and 
running and such contributed to his present heel spur 
problem.  In a December 1998 statement from a private 
physician, it was noted that the veteran had heel spurs 
caused by years of walking and standing in his law 
enforcement position while in the military. Under the 
circumstances of this case, the duty to assist includes 
providing the veteran with a VA examination which includes an 
opinion on the etiology of his bilateral heel spurs.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

In his April 1999 notice of disagreement and in hearing 
testimony, the veteran indicated that he received treatment 
for his heel condition at the Phoenix VA medical center.  The 
RO should obtain such VA medical records and associate them 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the Secretary and the Board, and must be obtained if the 
material could substantiate the claim).  Any other VA or 
private treatment records related to his claim should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board notes that the RO denied the veteran's claim for 
service connection for bilateral heel spurs as not well 
grounded.  However, the recent amendment to 38 U.S.C.A. 
§ 5107, noted above, essentially eliminates the legal 
requirement to submit a well-grounded claim prior to 
adjudication on the merits.  Thus, it is necessary to remand 
this case to the RO for consideration of the now correct 
legal standard to avoid prejudice to the veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain any VA treatment 
records related to his bilateral heel 
condition, including records from the 
Phoenix VA medical center.  The RO should 
also ask the veteran to identify (names, 
addresses, dates) all VA and non-VA 
medical providers who have examined or 
treated him for bilateral heel spurs 
since his discharge from service.  The RO 
should obtain copies of the related 
medical records, following the procedures 
of 38 C.F.R. § 3.159.  

2.  After the foregoing, the veteran 
should be afforded a VA examination to 
determine the nature and etiology of his 
bilateral heel condition.  The claims 
file must be made available to and 
reviewed by the examiner in connection 
with the examination.  Based on 
examination findings, historical medical 
records, and medical principles, the 
doctor should provide a medical opinion, 
with full rationale regarding any 
possible linkage between the veteran's 
current bilateral heel spurs and his 
duties as a security policeman or any 
other incident of service.  

3.  Thereafter, the RO should review the 
veteran's claim based on all of the 
evidence on file.  All appropriate laws 
and regulations should be applied, 
including the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  If the benefits being 
sought by the veteran are not resolved to 
his satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond prior to return of the case to 
the Board for further review.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

